Gileillan, C. J.
Under the rule acted on by this court ever since Hicks v. Stone, 13 Minn. 398, (134,) to wit, that it will not reverse an order setting aside a verdict on the ground that it was not justified by the evidence, unless the preponderance of the evidence is manifestly and palpably in favor of the verdict, the order appealed from must be affirmed. The case, on the part of the plaintiff, depended on his testimony alone; that of defendant on the testimony of the witness Cooper alone. They contradicted each other throughout as squarely as two witnesses could. There is some element of improbability in the testimony of each. It is peculiarly a case in which the trial judge, by reason of seeing the witnesses, and observing their demeanor and manner of testifying, can determine better than we can which was most entitled to credit, and on which side was the fair preponderance of the proofs.
But the plaintiff urges that, conceding Cooper’s testimony to be true, still he was entitled to a verdict. There was no controversy that plaintiff’s signature to the check was genuine. The answer puts in issue the allegations that it was in blank when signed. Cooper denied in toto plaintiff’s testimony that it was then in blank. If Cooper’s testimony as to that was true, plaintiff’s was false, and there, is nothing to show that the cheek was not complete when signed. The presumption from the check itself, (the signature being genuine,) is that it was, when signed, complete, and that it was then delivered to the payee named in it, vesting the title to it in her. If the person who transferred it to defendant (as testified to by Cooper) was not the *89"payee, and the indorsement was not genuine, the wrong was done to the payee, whose property it was, and the receipt by defendant of the money it called for was of money to which she (and not this plaintiff) was entitled. In this view of the ease, if the defendant became liable to any one, it was to the payee, and not to the plaintiff.
Order affirmed.